DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/635,727 filed 01/31/2020 and Response to Election/Restriction filed 12/02/2021.
Claims 1-18 remain pending in the Application. Claims 7-18 are withdrawn from consideration as non-elected claims. Claims 1-6 are under examination at this time.
Applicant's election with traverse of Group I (Claims 1-6) in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground(s) that: “Applicant submits that each independent claim shares at least the special technical features where the inverter (6) further comprises a direct current bus (63), connected to said DC-AC-DC converter (62), and a DC-DC converter (61), from direct current into direct current, connected to said direct current bus (63) and connectable to the rechargeable batteries (41) of said vehicle (4). Thus, each of the inventions of Groups I, II and HI should be found to be linked as to form a single general inventive concept.” This is not found persuasive because MPEP states: “(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (Korean Publication Application KR 2015-0109608 A) in view of Johnsen et al. (US Patent  9,887,570).


With respect to claim 1 Kwan et al. teaches A mobile charging unit (1), particularly for one or more electric vehicles (4), of the type including rechargeable batteries (41) (Abstract; paragraphs [0035], [0036]; Fig. 2), comprising: 
a mobile charging vehicle (2) (the vehicle V, on which electric vehicle charging apparatus 200 is installed (paragraphs [0048], [0049]; Figs, 2, 4)), and 
a charging apparatus (3), installed on said charging vehicle (2) (charging apparatus 200 installed on the vehicle V/charging vehicle (paragraph [0049]; Figs, 2, 4)), having, in turn:
an energy accumulation group (5), equipped with accumulators (51) for storing energy for charging said electric vehicles (4) (electric vehicle charging apparatus 200 comprising an electric power storage module 230/energy accumulation group comprising one or more rechargeable batteries/accumulators providing stored power to the electric vehicle 100  (paragraphs [0048], [0050], [0036]; Figs. 2, 4)); 
an inverter (6), connected to said accumulators (51), comprising a DC-AC-DC converter (62), for converting the direct current from said accumulators (51) into alternating current, wherein said inverter (6) is connectable to an alternating-current network (9) and is adapted to transform the alternating current of said alternating-current network (9) into direct current for charging said accumulators (51) (electric vehicle charging apparatus 200 comprising power conversion module 220/inverter connected to the electric power storage module 230/energy accumulation group comprising one or more rechargeable batteries/accumulators (paragraphs [0004], [0050], Figs. 2-4), wherein power conversion module 220/inverter includes one or more converters for conversion between AC and DC power  stored in the electric power storage module 230/rechargeable batteries/accumulators comprising power interface 210 to transfer AC power (paragraphs [0051], [0052], [0018], [0036], [0061])); and 
an internal control system (7), connected to said inverter (6), adapted to control the operation of said inverter (6) (conversion control module 250/internal control system connected to control the power conversion module 220/inverter  (paragraphs [0022], [0093], [0097]; Fig. 6)); 
wherein said inverter (6) (paragraph [0051]) further comprises: 
a direct current bus (63), connected to said DC-AC-DC converter (62) (power conversion module 220/inverter comprising plurality of converters capable of converting AC and DC power and bus connecting them (paragraphs [0051], [0052]; Figs. 2-4)), and 
a DC-DC converter (61), from direct current into direct current, connected to said direct current bus (63) and connectable to the rechargeable batteries (41) of said vehicle (4) (power conversion module 220/inverter comprising plurality of converters capable of converting AC and DC power and bus connecting them, wherein power conversion module 220/inverter is connected to the electric vehicle 100 comprising rechargeable batteries (paragraphs [0051]-[0053], [0039]; Figs. 2-4)).
While Kwan et al. discloses electric power storage module 230/energy accumulation group comprising one or more rechargeable batteries/accumulators (paragraphs [0004], [0050]), Kwan et al. lacks specifics regarding transforming the alternating current of said alternating-current network (9) into direct current for charging said accumulators (51). However Johnsen et al. teaches a mobile energy storage apparatus 102 comprising converters and energy storage device 112/battery for supplying adjustable energy/power to the electric vehicle (Abstract), wherein control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used Johnsen et al. to teach specific subject matter Kwan et al. does not teach, because it provides the system, which achieves high efficiencies (col. 13, ll.19-20).
With respect to claims 4, 6 Kwan et al. teaches:
Claim 4: wherein said accumulators (51) are arranged in a rack configuration (paragraph [0050]).
Claim 6: further comprising connectors (8) for connecting said inverter (6) to said rechargeable batteries (41) of said vehicle (4) (paragraphs [0062], [0095]; Figs. 2, 4).
	With respect to claims 2, 3, 5 Johnsen et al. teaches:
Claim 2:  wherein said inverter (6) comprises one or more switches (66), interposed between said direct current bus (63) and said accumulators (51), said switches (66) being connected to said internal control system (7) (col. 13, ll.51-54).
Claim 3:  wherein said internal control system (7) comprises: an interface panel (71) that can be seen by a display, preferably a touch screen display, to highlight charging parameters (col. 9, ll.46-53; Fig. 8), and
an interface board (72), intended to be connected, by means of a cable (73), to an analogous communication interface board (43) of said electric vehicle (4) whose rechargeable batteries (41) must be charged, for detecting the charge state of said rechargeable batteries (41), said interface board (72) being adapted to detect operational 3), including: information relating to the electric charge and the temperature of said accumulators (51) and related to the thermal and operating condition of said inverter (6) (col. 9, ll.46-48; col. 11, ll.15-18; col. 7, ll.53-59; Fig. 10).
Claim 5:  further comprising a detection board (52) for the detection of the charge and discharge states of said accumulators (51), said detection board (52) being connected to said internal control system (7) and being configured to provide operating variables of said accumulators (51) to said internal control system (7) (col. 7, ll.52-67; col. 8, ll.54-67; Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used Johnsen et al. to teach specific subject matter Kwan et al. does not teach, because it provides the system, which achieves high efficiencies (col. 13, ll.19-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
02/01/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851